Case 5:17-cv-01302-D Document 53-9 Filed 01/18/19 Page 1 of 6

LISA M. HOLLIDAY, Ph.D. - APRIL 13, 2018
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA
SEAN SMITH and CRYSTAL SMITH,

Plaintiffs,

CSAA FIRE AND CASUALTY
INSURANCE COMPANY,

)
)
)
)
Vs. JNo. 5:17-CV-1302D
)
)
)
)
Defendant. )

  

kt kK kK ke

DEPOSITION OF LISA M. HOLLIDAY, PH.D.,
TAKEN ON BEHALF OF THE PLAINTIFFS
ON APRIL 13, 2018
IN OKLAHOMA CITY, OKLAHOMA

COMMENCING AT 9:53 A.M.

wk kK ke kek

REPORTED BY: KORTNEY V. HOUTS, CSR

instaScript
101 Park Avenue, Suite 910
Oklahoma City, OK 73102
Phone: 405-605-6880 Fax: 405-605-6881

PLAINTIFF’S
j EXHIBIT

 
Case 5:17-cv-01302-D Document 53-9

Lisa M. Holliday, Ph.D.

Filed 01/18/19 Page 2 of 6

 

 

4/13/2018 Page 19 (70 - 73)
Page 70 Page 72
LISA M. HOLLIDAY, Ph.D. - APRIL 13, 2018 LISA M. HOLLIDAY, Ph.D. - APRIL 13, 2018
1 loss and -- 1 Rimkus?
2 A Oh, no, no, no. There's one template for all 2 A I did do some forensic work on the school
4 reports. 3 buildings in Moore.
4 Q Okay. So when you're writing -- so when 4 Q Was that prior to Rimkus?
S you're writing these reports, the template comes in, 5 A Prior to Rimkus.
6 and it's got some pre-generated paragraphs. Correct? 6 Q Do you know who the plaintiff's attorney ia
7 A Correct. 7 din that case?
8 Q And none of these are type of loss specific? 8 A Yes. I worked for the plaintiff's attorney.
9 A They are not. 9 Q Other than your work with that, have you done
10 Q So all of the specific causes of loss, all of |19 anything along those lines?
11 that language should be completely different? 11 A No. Just volunteer work after disasters.
12 A It comes in blank. 12 Q And is that determining cause of loss?
13 Q Okay. And so you've never copied and pasted [13 A Determining cause of failure. We'll call it
14 cause of loss specific information into your 14 cause of failure.
15 paragraphs? 15 Q Okay. And is all this relative to the 2013
16 A I copy -- yes, I do. I don't start from 16 tornado?
17 scratch, I decide what I want to write, and if I've 17 AB The 2013, yes. I did work on the 2013
19 written that before, I might copy and paste. 1g tornado with the National Science Foundation.
19 Q Okay. 19 Q What was the -- what was the type of lawsuit
20 A But it is each -- each report is my original 20 that was involved in the one you were the expert for
21 thought. 21 the plaintiff?
22 Q Okay. But you'll look at previous ones and 22 A It was the collapse of the school buildings
23 say -- 23 that killed the children.
24 A Yes, Yeah, 24 Q What was your conclusion?
25 -- that worked for us -- 25 MR. FELTY: Counsel, before we go there, it's
Page 71 Page 73
LISA M. HOLLIDAY, Ph.D. - APRIL 13, 2018 LISA M. HOLLIDAY, Ph.D. - APRIL 13, 2018
1 A As a guide. y not clear to me whether Dr. Holliday --
2 Q -- last time -- 2 MR. ENGEL: If she was consulting?
3 AB As a guide, as a writing guide. 3 MR. FELTY: -- was a testifying or consulting
4 MR. FELTY: Make sure he finishes his 4 expert. Because we're not clear as to that point, we
5 question. 5 move for protective order. The Oklahoma Discovery Code
6 THE WITNESS: Okay. Sorry. 6 is pretty clear about, you know, consulting expert
7 Q (By Mr. Engel) But you'll look at previous 7 opinions are not discoverable.
g ones and you'll say, that worked for us last time, let 8 If it turns out that she was designated as a
g me copy and paste into this one these paragraphs? g testifying expert, we would be willing to stipulate
10 MR. FELTY: Object to form. 10 that you could reopen her deposition to ask about that
11 Q (By Mr. Engel) Correct? 11 point if we really felt it was necessary. But until we
12 A Yes. As a starting point. 12 veach a conclusion on that issue, I'd move for a
13 Q This is something that I -- again, I have to 13 protective order and request that we address a
14 go backwards. I'm sorry for being out of order here. 14 different topic.
15 But prior to your part-time work with Rimkus, did you 15 Q {By Mr. Engel) You're very fortunate.
16 do any -- did you do any forensic, you know, 16 Rimkus hires very good quality attorneys for you all.
17 client-based report writing like you do now? 17 He's correct.
18 A No. Some inspections. I take that back. I 18 What was the name of the plaintiff's attorney
19 have done some inspections, residential inspections. 19 again?
20 Q Were you doing that for the sale and purchase | 79 A There was quite a few plaintiff's attorneys.
21 of residential real estate? 21 Q Okay. What's the most inspections you've had
22 A Yes. 22 in a week? More than ten?
23 Q Okay. So other than the home inspections 23 A No.
24 type work, have you done any forensic engineering 24 Q Now that you're full-time, how many are you
25 reports for clienta prior to your part-time work at 25 doing?

 

 

 

 

(405) 605-6880 instaScript
schedule@instascript.net
Case 5:17-cv-01302-D Document 53-9

Lisa M. Holliday, Ph.D.
4/13/2018

Filed 01/18/19 Page 3 of 6

Page 20 (74 - 77)

 

 

 

 

Page 74 Page 76
LISA M. HOLLIDAY, Ph.D. - APRIL 13, 20186 LISA M. HOLLIDAY, Ph.D. - APRIL 13, 2018
1 A Four, three. 1 A I don't love heights.
2B) Q Do you do the crawlspace inspections? 2 Q What's the threshold there? Is it over a
3 A Yes. 3 residential height, are you afraid to get on it, or is
4 Q Do you wear the disposable suits? 4 it -- like, if it's four stories, are you -- I'm just
5 A Yes. I have them in extra small. 5 trying to get a feel for that.
6 Q Prior to your work at Rimkus, did you do a 6 A I don't like bridges.
7 «(lot of commercial roofing work? Did you ever work for 7 Q Was thie your first engineering report?
8 a roofer? Did you ever do -- 8 A Yes. Well --
9 A Just the structural. 9 re) You said it was your first inspection. But
10 Q Okay. And that's design. Correct? 10 is it the first report?
11 A Design. 41 A My first report with Rimkus, I believe.
12 Q Okay. Did you ever do -- well, now that 12 Q Did Mr. Frase make changes to your report?
13 you're working for Rimkus, you've been on more 13 A No, he did not.
14 commercial roofa. Correct? 14 Q He didn't touch it at all?
15 A Correct. 15 A I'm not sure he ever saw it.
16 Q What about residential roofs? Prior to 16 Q So you did send it to him, but then you went
17 working at Rimkus, did you -- were you on a bunch of 17 ahead and submit it to your --
1g residential roofs? 18 A Oh, I'm sorry. I'm sorry. Mr. Frase? I'm
19 A Just as an engineer, yes. Just as doing 19 sorry. I thought you said Tim. Can you repeat your
20 inspections, inspecting roofs. 20 question? I misunderstood.
21 Q I'm sorry. I'm not sure I'm clear on that. 21 Q Yes. Did Mr. Frase make any changes to your
22 So prior to working at Rimkus, did you do a bunch of 22 report in this instance?
23 residential roof inspections? 23 A Editorial changes, yes.
24 A Not -- I would not say a lot. 24 Q Do you know what those were?
25 Q Okay. Just a few? 25 A I don't remember. A lot of changing present
Page 75 Page 77
LISA M. HOLLIDAY, Ph.D. - APRIL 13, 2018 LISA M. HOLLIDAY, Ph.D. - APRIL 13, 2018
1 A dust a few. 4 tense to past tense and speaking in plural rather than
2 Q Okay. And then -- but prior to working at 2 singular.
3 Rimkus, you didn't have any commercial roof experience? 3 Q Other than grammar, did he make any
4 MR. FELTY: Object to form. 4 adjustments to your report?
Ss THE WITNESS: Design experience. 5 A Just editorial changes. Nothing engineering.
6 Q {By Mr. Engel) Only design experience? 6 Q Was this claim originally assigned to Tim
7 A Correct. 7 France?
8 Q Okay. 8 A It was.
9 A Design in construction. 9 Q Was Tim France with you at the time of the
10 Q How many asphalt roofs would you say you 10 inspection?
11 inspected prior to working at Rimkus? 11 A He was.
12 MR. FELTY: Object to form. Counsel, we're 12 Q Do you know how many other houses in Cushing
13 Ona -- this case involves a residential roof. I'm not 13 he was looking at at the time?
14 quite sure what the relevance is. 14 A I don't.
15 THE WITNESS: Asphalt roofs? Repeat your 15 Q Have you ever had a claim on your personal
416 question again. I'm not sure what you're asking. 16 residence?
17 Q (By Mr. Engel) Prior to working at Rimkus, 17 A Not on my personal residence.
1g how many asphalt roofs had you been on? 18 Q Have you ever helped a friend with their
19 MR. FELTY: Object to form. 19 insurance claim?
20 THE WITNESS: How many asphalt roofs had I 20 A I have not. Just to be clear, I did have a
21 been in on my life? 21 claim on a rental property.
22 Q (By Mr. Engel) Well, I mean as an engineer 22 Q Hail?
23 up there doing work. 23 A No
24 A Yeah. Over the years, I don't know. 24 Q Fire?
25 Q Are you afraid of heights? 25 A No

 

 

(405) 605-6880 instaScript
schedule@instascript.net
Case 5:17-cv-01302-D Document 53-9

Lisa M. Holliday, Ph.D.

Filed 01/18/19 Page 4 of 6

 

 

4/13/2018 Page 44 (170 - 173)
Page 170 Page 172
LISA M. HOLLIDAY, Ph.D. - APRIL 13, 2018 LISA M. HOLLIDAY, Ph.D. - APRIL 13, 2018
1 said that I -- yeah. I was very confused by that 1 Q (By Mr. Engel) Where did you see earthquake
2 question. 2 damage to a residential structure in Oklahoma?
3 Q (By Mr. Engel) I can rephrase. I'm sorry, 3 MR. ANDREWS: Object to the form, to the
4 Ma'am. 4 extent that it would -- if the question seeks people's
5 A Okay. 5 personal information, we would object and instruct the
6 Q Have you ever found that -- you said you've 6 Witness not to answer as to that. But if the witness
7 done less than a dozen earthquake inspections. 7 can confine her answer in such a way that doesn't
g Correct? g reveal anybody's personal information, then she's free
9 A With Rimkus. I've seen earthquake damage all g to answer.
10 over the world for tens of years now. 10 THE WITNESS: As I stated before, in Prague.
11 Q But as far as your forengic Rimkua work, have |17 Q (By Mr. Engel) Okay. What's the size of
12 you ever concluded that a home was structurally 12 that earthquake?
13 compromised by an earthquake? 13 A It was -- I don't remember. It was
14 A I haven't seen one yet. 14 getting -- it was bigger than a 5, less than a 6,
15 Q Okay. Have you ever concluded that a home 15 somewhere in between there.
16 was damaged by an earthquake? 16 Q Is that a -- were those single-story
17 A Is that not the same question you just asked? 17 xesidences?
18 Q No, ma'am. I said structurally compromised 18 A Yes. Brittle -- the brittle pieces were
19 the first time. 19 damaged. And there was also some unreinforced masonry
20 A Oh, structurally compromised. 20 commercial properties that were damaged.
21 Q Yes, ma‘am. 21 Q Other than that earthquake, you haven't seen
22 A And the second time was -- 22 any residential damage -- or let me strike that.
23 Q Damaged at all. 23 Other than the effects of that earthquake in
24 A Damaged. I have not personally seen it, but 24 2010, you haven't seen any other earthquake damage in
25 I haven't been with Rimkus very long. 25 Oklahoma?
Page 171 Page 173
LISA M. HOLLIDAY, Ph.D. - APRIL 13, 2018 LISA M. HOLLIDAY, Ph.D. - APRIL 13, 2018
1 Q Just -- 1 MR. FELTY: Object to the form.
2 A And we haven't -- 2 THE WITNESS: At -- myself personally, no.
3 Q -- a dozen earthquake inspections? 3 I've seen reports. I've seen -- been to conferences.
4 A Yeah. 4 I've seen other people's work that saw damages. But I
5 Q And of those dozens, you've never seen 5 have not personally inspected that kind of damage yet.
6 earthquake damage? 6 Q (By Mr. Engel) What's the largest earthquake
7 MR. ANDREWS: Object to the form. 7 other than Prague that you've investigated? Do you
8 THE WITNESS: Correct. g think it was this one?
9 Q (By Mr. Engel) Okay. If you did see -- and 9 MR. FELTY: Object to the form.
10 so now I want to go into this hypothetical. If you did/io MR. ANDREWS: Yeah. Same objection.
11 See earthquake damage to a home and you did say, well, 11 THE WITNESS: So it depends on what you mean
12 thie ia certainly earthquake -- 12 by investigated. Studied, been a witness to --
13 A And I have seen earthquake damage to homes in 13 Q (By Mr. Engel) As a Rimkus engineer hired to
14 Oklahoma. 14 investigate and write a report for.
15 Q But not as a Rimkus engineer? 15 A What's the -- okay. So as a Rimkus engineer.
16 A But not as a Rimkus engineer. 16 So since August, what is the largest size earthquake --
17 Q If you had seen -- if you concluded that it 17 I don't know. I'm going to guess it's between a 5 and
18 was, in fact, earthquake damage, and you saw the doors 18 @ 6 because that's all that there's been in --
19 were no longer opening and closing, would you conclude 19 MR. FELTY: Don't guess if you don't know the
20 that that was caused by the earthquake? 20 answer.
21 MR. FELTY: Object to the form. 21 THE WITNESS: JI don't know the answer. I do
22 MR. ANDREWS: Object to the form. 22 not know the answer.
23 MR. FELTY: Incomplete hypothetical. 23 Q {By Mr. Engel) Where in that range is it --
24 THE WITNESS: Yeah. I would have to see if 24 is there damage to structural -- to homes --
25 those two things are related or not structurally. 25 MR. FELTY: Object to the form.

 

 

 

(405) 605-6880 instaScript
schedule@instascript.net

 
Case 5:17-cv-01302-D Document 53-9 Filed 01/18/19 Page 5 of 6

Lisa M. Holliday, Ph.D.

 

 

4/13/2018 Page 57 (222 - 225)
Page 222 Page 224
LISA M. HOLLIDAY, Ph.D. - APRIL 13, 2018 LISA M. HOLLIDAY, Ph.D. - APRIL 13, 2018
1 A Generally, not the best. il Q Sure. And when you're looking at these USDA
2 Q Is that type of silty -- or silty clay common 2 maps, is it your understanding that these maps have
3 in Oklahoma? 3 disclaimers atating that they're no substitute for
4 A Let's just say that if expansive soils become 4 site-specific teats?
5 a commodity, Oklahoma is set. 5 A I believe they do have statements like that.
6 Q So a lot of the land in Oklahoma is going to 6 Q And that's because the soil can vary from
7 +(‘§gfit this silty clay expansive soil. Right? 7 site to site, even though the overall area has one type
8 A Correct. g of soil. Correct?
9 Q Like, if we just pulled up a map of Oklahoma 9 A Correct.
10 City and you put your finger down maybe in Heritage 10 Q And that's not uncommon anywhere in the
11 Hille, you would run into stuff like that? 11 world, Right?
12 A I happen to know that I have it in Heritage 12 A Correct.
13 Hills. 13 Q And so your understanding ia that -- you
14 Q Okay. So underneath your house ig going to 14 deemed this soil to be this silty clay with this
15 be thia silty clay soil. Is that correct? 15 plasticity based on the USDA map, but not based on a
16 A I've seen it. 16 test that you did determining the type of soil?
17 Q Okay. And you described this as unfavorable 17 A Correct.
1g to build on. Is that correct? 18 Q And because the USDA cites that these are
19 A Correct. It has a high plasticity index. 19 just kind of generalizations, without a soil test, we
20 Q And, again, you're looking at this plasticity |>q don't know exactly what type of soil is under that
21 index where it says 25 to 44? 21 house, do we?
22 A Uh-huh. 22 A Correct.
23 Q What does that index measure? 23 Q Did you all discuss doing a soil --
24 A So plasticity index is a measure of how much | 24 A We did not.
25 the soil expands and contracts with moisture, and 25 Q -- sample? Is that something that you have
Page 223 Page 225
LISA M. HOLLIDAY, Ph.D. - APRIL 13, 2018 LISA M. HOLLIDAY, Ph.D. - APRIL 13, 2018
y anything over 15 is considered expansive. 1 ever done?
2 Q And is that site-specific? 2 A It's generally not done on residentials.
3 A No. 3 Qo But on commercial claims you do?
4 Qo So if anything, is this type of clay -- 4 A No. On residential construction. In
5 they're all going to have plasticities of that? S general, for residential construction, it's not the
6 A Right. That's the definition of a clay. 6 norm.
7 Q Would you -- 7 Q What about in Rimkus investigations? Have
8 A Expansive clay soil. g you ever tested the soil?
9 Q So it'a important just knowing exactly what 9 A I have not.
10 type of clay you have, and then you get this plasticity 10 Q Do you know if Rimkus would allow you to test
11 range. Correct? 11 the soil if you requested it?
12 A The plasticity range defines the soil -- ano A I -- I don't see why not, if it was
13 ° Okay. 13 necessary.
14 A -- the expansiveness of the soil. 14 Q Do you know if -- is that a tool that you
15 Q So if you were to teat the soil, are you 15 consider in your tool belt if you deem it necessary, is
16 looking for plasticity range, and that determines the 16 to test the soil?
17 soil, or is it reversed? 17 A I don't think it's out of the realm of
18 A So, generally speaking, clays expand and 1g possibility, yeah, if it's -- if it's warranted.
19 contract, and the way that we measure how expansive or 19 Q Okay. No one's ever told you, don't ever
20 contracting a clay is by its plasticity index. So if 20 test the soil?
21 you want to think of it as -- in layman's terms, how 21 A Right. No one's ever told me that.
22 sticky is the clay. A higher plasticity index would be 22 Q Okay. And going forward -- well, if a home
23 stickier, and a lower plasticity index would be 23 is sitting on soil that's likely to shift naturally,
24 something closer to sand that's not sticky at all, 24 does that make it more likely to shift as a result of
25 sticky being a nontechnical term. 25 an earthquake?

 

 

 

(405) 605-6880 instaScript
schedule@instascript.net

 
Case 5:17-cv-01302-D Document 53-9 Filed 01/18/19 Page 6 of 6

Lisa M. Holliday, Ph.D.

 

 

4/13/2018 Page 59 (230 - 233)
Page 230 Page 232
LISA M. HOLLIDAY, Ph.D. - APRIL 13, 2018 LISA M. HOLLIDAY, Ph.D. - APRIL 13, 2018

1 Q And, of course, it was your first time 1 Q Do you ever consult rainfall maps?

2 writing a Rimkus -- 2 A I don't see why you would do that. I'm not

3 A Right, 3 real sure where you're going with this.

4 Q -- report. So was Tim giving you a little 4 Q Do you ever consult flood maps?

5 bit of guidance as to what you were going to be, you Ss A Not for earthquake damage, no. I mean, a

6 know, looking for and putting in that report? 6 flood map for maybe some other reason. But no. I've

7 A No. Steve Frase did. 7 never, except my personal experience, looked at flood

3 Q Okay. And so was there on-site -- you know, g maps.

g did Tim France go, you know what, get the Ziplevel and 9 Q What about the idea of moisture in the soil?
10 check all the -- all the elevations? Did -- 10 What did you do to see if there was moisture in the
11 A No. We did that together. 41 8011? Did you conduct any types of tests --

12 Q Okay. But the actual procedure that you all [123 A No.

13 went through, was that guided by Tim -- I'm sorry -- 13 Q -- is what I'm trying to ask.

14 Mr. France? 14 A No,

15 A Yes. 15 Q Do you have any handwritten notes from this

16 Q Okay. That's because he's been an engineer 16 on your clipboard?

17 for Rimkus for a while. Correct? 17 A I do not.

18 A Correct. 18 Q Did Mr. Prase send you any e-mails?

19 Q And so, of course, you're -- you know, you 19 A I don't -- I don't believe so.

2Q have a lot of earthquake design experience, so you're 20 Q Underneath the home, are the support beams

21 coming in for the first time and he's kind of leading 21 two-by-four or two-by-sixes?

22 you through this? 22 A I don't know. I didn't go under there.

23 A The Rimkus way. 23 Q Two-by-eights?

24 Q Okay. Let's talk about moisture in the soil. 24 A I don't know.

25 Did you -- did you consult any rainfall maps when you 25 Q Does anyone at Rimkus know the size of the

Page 231 Page 233

LISA M. HOLLIDAY, Ph.D. - APRIL 13, 2018 LISA M. HOLLIDAY, Ph.D. - APRIL 13, 2018

1 were looking or making your conclusions? 1 floor joists underneath this home?

2 A No. 2 A Not that I'm aware of.

3 Q Did you consult any flooding maps? 3 Q These conclusions that the home moved because

4 A No. 4 of differential foundation movement, is that the

5 Q Did you -- you didn't test the soil, though, 5 conclusion of all of your earthquake investigations

6 either, did you? 6 with Rimkus thus far?

7 A Correct. 7 MR. ANDREWS: Object to the form.

8 Q So you didn't use any type of device that 8 MR. FELTY: Join.

g would measure moisture in the soil? 9 THE WITNESS: I believe so. Yes.

10 A Correct. 10 Q (By Mr. Engel) And thia idea that

11 Do you know how much moisture is in that 11 differential foundation movement is caused by

12 soil? 12 construction defect, soil type, and moisture in the
13 A No. And I'm sure it varies. 13 soil, that's what led you to the conclusions in all of
14 Q But we don't know how much because it hasn't 14 those reports?

15 been tested. 15 A No.

16 A Well, it rains and doesn't rain. 16 MR. ANDREWS: Object to the form.

17 Q But we don't know how much rain because you 17 Q (By Mr. Engel) Is there a variation where
1g didn't consult the maps. Right? 18 you found something else caused all that?

19 A I'm pretty sure it rained at some point in 19 A Not everybody had -- most -- construction
20 the history of that house. 2090 defects is not usual.

21 Q Did you consult any rainfall maps? 21 fe} Okay.

22 A No, no, no, no. 22 A It's unusual.

23 Q Typically, when you're investigating these 23 Q So --

24 homes, do you measure moisture in the soil? 24 A But I'm -- let me just -- I'm open to the
25 A No. 25 idea that there is earthquake damage. I just don't

 

 

 

 

(405) 605-6880 instaScript
schedule@instascript.net
